DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allowing the secondary lens to be removed and replaced from a surgically implanted IOL without removing the entire IOL) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Pugh does not teach solving the problem of adjusting an implanted IOLs correction as a patient ages, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Applicant argues one would not look to disposable contacts when designing an IOL.  Though Pugh uses a contact lens as an example of how the invention is used, Pugh explicitly teaches the disclosed invention is used as an IOL at [0034].  
In response to applicant's argument that Pugh's removable media inserts is for the purpose of decreasing cost and not for Applicant's intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues Pugh does not teach maintaining the optical characteristics.  The Examiner respectfully disagrees.  The Pugh device is designed to take a lens (insert) and place it in a second device, [0007], [0031].  Contrary to Applicant's arguments, the insert is removed and re-used, [0007].  Therefore, the insert is expected to function in the second device in the same manner as in the first device and therefore have its optical characteristics preserved without degrading these optical characteristics.  When used in the combination cited in the rejection of record, the adhesive functions in the same manner, allowing the primary lens' optical characteristics to be preserved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-8, 10-12, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris, et al (Morris) (US 2004/0252274 A1) in view of Pugh, et al (Pugh) (US 2014/0268027 A1).
Regarding Claim 1, Morris teaches an intraocular lens (e.g. Figure 12, abstract) comprising: 
a primary lens (e.g. Figure 12, #10c, lens to the left) having a first focal length (e.g. [0030], #10c is optical and therefore inherently has a focal length), a first surface, and a second surface (there are inherently first and second surfaces as shown in Figure 12); 
a secondary lens (e.g. Figure 12, #10e, lens to the right) having a first surface and a second surface (there are inherently first and second surfaces as shown in Figure 12) wherein the second surface of the secondary lens conforms to the first surface of the primary lens (e.g. Figure 12, at the periphery where the lenses contact one another), 
while the secondary lens is attached to the primary lens by peelable adhesive forces allowing peeling of the lenses by adhesive rupture on the second surface of the secondary lens (e.g. [0030]; the lenses are fully capable of being peeled apart such that adhesive rupture occurs, given appropriate force, particularly for embodiments such as Figures 9-13 where the adhesion is only at a radially outer location). 

the peeling with adhesive rupture happens without degrading the optical characteristics of the primary lens.
Pugh teaches connecting multiple components of an IOL with an adhesive that allows for removal (e.g. [0010], [0034]).
Pugh and Morris are concerned with the same field of endeavor, namely IOLs having components adhered together. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris such that the adhesive allows for reversible bonding as taught by Pugh in order to allow for the exchange of components of the overall device as needed (e.g. Pugh, [0007]). 
The combination of Morris and Pugh teaches the peeling with adhesive rupture happens without degrading the optical characteristics of the primary lens (the removal allows for re-use and therefore must result in peeling without degrading the optical characteristics of the primary lens). 
The Examiner notes that the lens of this combination functions to perform the same functions of the instant Application (providing a removable component without disrupting the properties of the primary lens) regardless of which layers adhesive rupture occurs between.  

Regarding Claim 2, the secondary lens has at least two focal lengths (e.g. Morris, Figure 12, #10c, [0030], the diffractive element has at least two focal lengths). 
Claim 3, the secondary lens has a diameter smaller than the diameter of an optical portion of the primary lens (e.g. Morris, Figure 12). 
Regarding Claim 6, the primary lens is refractive (e.g. Morris, [0030]). 
Regarding Claim 7, the refractive lens provides a clear view over a long distance (e.g. Morris, [0030], distance vision). 
Regarding Claim 8, the refractive lens allows correction of corneal astigmatism (e.g. Morris, [0043]). 
Regarding Claim 11, the combination of the primary and secondary lenses forms a multifocal lens (e.g. Morris, abstract) whose optical characteristics make it possible to obtain a sharp image at great distances superimposed on a sharp image at short distance (e.g. Morris, abstract, [0030]). 
Regarding Claim 12, the combination of the primary and the secondary lenses further provides an additional focal distance makes it possible to obtain a net image at intermediate distance (e.g. Morris, [0030]). 
Regarding Claim 17, there is a centering means of the secondary lens on the primary lens (e.g. Morris, Figure 12, the visual location of the edges as the have to match up as shown in the Figure). 
Regarding Claim 18, the centering means comprises an open recess in the primary lens to accommodate the secondary lens (e.g. Morris, Figure 12, as broadly claimed the concavity of the primary lens meets this limitation). 
Regarding Claim 19, the recess has a height equal to the height of the secondary lens (e.g. Morris, Figure 12, the recess and mating portion of the secondary lens have the same height). 
Claims 10 and 20, the combination of Morris and Pugh discloses the invention substantially as claimed but fails to teach the secondary lens is in the form of a thin meniscus (e.g. Morris, [0035]) having a central thickness of < 200 m (and therefore < 500 m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Morris and Pugh such that the secondary lens has a central thickness of < 200 m (and therefore < 500 m) as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).


Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris, et al (Morris) (US 2004/0252274 A1) in view of Pugh, et al (Pugh) (US 2014/0268027 A1) as discussed supra (as evidenced by Siepser, US 4,734,095).
Regarding Claim 5, the secondary lens has a diameter less than the diameter of the rhexis of a capsular bag (discussed supra from Morris; Siepser teaches the average capsular sac is between 11 mm and 13 mm in diameter (e.g. Siepser, column 10, lines 27-50)). 
Claim 4, the secondary lens has a diameter ≤ 5.0 mm (e.g. Morris, [0050], each of zones 1-3 have a diameter less than 5.0 mm).
If not inherent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary diffraction steps of the combination of Morris and Pugh to have the steps as taught in Morris [0050] as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  Here, the predictable results are a diffractive lens having near, intermediate, and distance regions. 


Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris, et al (Morris) (US 2004/0252274 A1) in view of Pugh, et al (Pugh) (US 2014/0268027 A1) as discussed supra and further in view of Cohen (US 5,117,306). 
Regarding Claim 9, the combination of Morris and Pugh discloses the invention substantially as claimed but fails to teach the secondary lens is a diffractive lens having an order x with an infinite focal length and at least on order x+1 having a finite focal length. 
Cohen teaches a diffractive surface having a lens that is a diffractive lens having an order x with an infinite focal length and at least on order x+1 having a finite focal length (e.g. column 3, lines 6-16). 
Cohen and the combination of Morris and Pugh are concerned with the same field of endeavor, namely diffractive IOLs. 
. 


Claim(s) 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris, et al (Morris) (US 2004/0252274 A1) in view of Pugh, et al (Pugh) (US 2014/0268027 A1) as discussed supra and further in view of Melvin (US 5,135,592). 
Regarding Claim 14-16, the combination of Morris and Pugh discloses the invention substantially as claimed but fails to teach the materials forming the lenses comprise at least one copolymer, the first and second lenses having a monomer in common. 
Melvin teaches an IOL having multiple lenses of HEMA (both lenses having acrylate monomers (e.g. column 4, lines 11-28).
Melvin and the combination of Morris and Pugh are concerned with the same field of endeavor, namely IOLs with multiple lenses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Morris and Pugh such that the materials forming the lenses comprise at least one copolymer, the first and 

Regarding Claim 13, the materials forming the lenses exhibit intrinsic adhesion that is sufficient to maintain the integrity of the lenses in an aqueous medium (as the material is the same as that disclosed by the Applicant, it meets the functional limitations, MPEP 2112). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/15/2021